

	

		II

		109th CONGRESS

		1st Session

		S. 688

		IN THE SENATE OF THE UNITED STATES

		

			April 4, 2005

			Mr. Cochran (for

			 himself, Mrs. Lincoln, and

			 Mr. Lugar) introduced the following bill;

			 which was read twice and referred to the Committee on Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to clarify the

		  excise tax exemptions for aerial applicators of fertilizers or other

		  substances.

	

	

		

			1.

			Clarification of excise tax exemptions for agricultural aerial

			 applicators

			

				(a)

				No waiver by farm owner, tenant, or operator necessary

				Subparagraph (B) of section 6420(c)(4) of the Internal Revenue

			 Code of 1986 (relating to certain farming use other than by owner, etc.) is

			 amended to read as follows:

				

					

						(B)

						if the person so using the gasoline is an aerial or other

				applicator of fertilizers or other substances and is the ultimate purchaser of

				the gasoline, then subparagraph (A) of this paragraph shall not apply and the

				aerial or other applicator shall be treated as having used such gasoline on a

				farm for farming purposes.

					.

			

				(b)

				Exemption includes fuel used between airfield and farm

				Section 6420(c)(4) of the Internal Revenue Code of 1986, as

			 amended by subsection (a), is amended by adding at the end the following new

			 flush sentence:

				

					For

				purposes of this paragraph, in the case of an aerial applicator, gasoline shall

				be treated as used on a farm for farming purposes if the gasoline is used for

				the direct flight between the airfield and 1 or more farms..

			

				(c)

				Exemption from tax on air transportation of persons for

			 forestry purposes extended to Fixed-Wing aircraft

				Subsection (f) of section 4261 of the Internal Revenue Code of

			 1986 (relating to tax on air transportation of persons) is amended to read as

			 follows:

				

					

						(f)

						Exemption for certain uses

						No tax shall be imposed under subsection (a) or (b) on air

				transportation—

						

							(1)

							by helicopter for the purpose of transporting individuals,

				equipment, or supplies in the exploration for, or the development or removal

				of, hard minerals, oil, or gas, or

						

							(2)

							by helicopter or by fixed-wing aircraft for the purpose of the

				planting, cultivation, cutting, or transportation of, or caring for, trees

				(including logging operations), but only if the helicopter or fixed-wing

				aircraft does not take off from, or land at, a facility eligible for assistance

				under the Airport and Airway Development Act of 1970, or otherwise use services

				provided pursuant to section 44509 or 44913(b) or subchapter I of chapter 471

				of title 49, United States Code, during such use. In the case of helicopter

				transportation described in paragraph (1), this subsection shall be applied by

				treating each flight segment as a distinct flight.

						.

			

				(d)

				Effective date

				The amendments made by this section shall apply to fuel use or

			 air transportation after the date of the enactment of this Act.

			

